DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 08/01/2022, with respect to claims 8 have been fully considered and are persuasive. The objection of claims 8 and 24-26 will be withdrawn if they were to enter.
Applicant’s arguments, see pages 6-8, filed 08/01/2022, with respect to claims 21, 24, 27 and 31 have been fully considered and are persuasive. The 35 U.S.C. 112(a) rejection of claims 21, 24, 27 and 31 will be withdrawn if they were to enter.
Applicant’s arguments, see page 8, filed 08/01/2022, with respect to claims 1, 8, 15 and 21-33 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1, 8, 15 and 21-33 will be withdrawn if they were to enter. 
Applicant's arguments, see pages 9-11, filed 08/01/2022, with respect to the amended independent claims 1, 8, 15 and 30 have been fully considered but they are not persuasive since old prior art references Faccin and Wang appear to disclose the amended part of the claims as indicated below. However, based on the new issues situation, the references need to be closely analyze to determine whether they still read on the amended claims. The proposed amendment do not place the claims in condition for allowance at least in view of old prior art references Faccin and Wang. Thus, further consideration and search are still required due to the new issues.
Faccin discloses receiving, by the access management entity, an indication [see Provisional, Fig. 3, step 324, para. 80; receiving, by the AMF, a SM request acknowledgement including a PDU session identifier, a QoS profile, CN tunnel information, SM information, authorized QoS rules, selected SSC mode, information identifying UE as the target of the SM request and an access to use towards the UE, and selected PDU session priority], wherein the indication indicates the access management entity to select the first intermediate session management entity [see Provisional, Fig. 3, steps 334-340, para. 85-88; the SM request acknowledgement indicates the AMF to select the SMF]. Paragraph [0069] of Faccin discloses that based on the PDU session establishment request, the AMF selects an SMF for the new PDU session. Paragraph [0068] of Faccin discloses that the PDU session establishment request includes a DNN associated with the DN. Paragraph [0071] of Faccin discloses that the PDU session establishment request includes UE location information (e.g., a registration area, a cell identifier, a PSAC value, etc.). Therefore, Faccin does disclose or suggest that the first intermediate session management entity is selected based upon both the UE location information and the DNN. Paragraph [0076] of Faccin discloses that the SMF receives the SM request including the UE location information from the AMF, and the SMF selects the UPF based on the received SM request. Paragraph [0070] of Faccin discloses that the SM request including the DNN. Therefore, Faccin does disclose or suggest that the SMF uses both the UE location information and the DNN for selecting the user plane entity.
Wang discloses receiving, by the AMF, a reselection indication, wherein the reselection indication indicates the AMF to select the SMF [see Fig. 6, step 618, para. 96; receiving, by AMF, a NAS message with the PDU session re-establishment required to indicates the AMF to select the SMF].




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469